Exhibit 10.24

IMAX CORPORATION

THIRD AMENDING AGREEMENT

This Amendment to Employment Agreement dated as of January 23, 2012 (the
“Amending Agreement”) is made between:

IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),

and

JOSEPH SPARACIO, of the Town of Holmdel in the State of New Jersey

(the “Executive”),

WHEREAS, the Company wishes to enter into this Amending Agreement to amend and
extend the Employment Agreement dated as of May 14, 2007 between the Company and
Executive as amended by the First Amending Agreement dated May 14, 2009 and the
Second Amending Agreement dated May 14, 2010 (together, the “Agreement”),
whereunder the Executive provides services to the Company, and the Executive
wishes to so continue such engagement, as on the same terms and conditions as
set out thereunder.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Section 1.3 of the Agreement shall be deleted and replaced with the
following:

“Section 1.3 Term of Employment. The Executive’s employment under this Agreement
commenced on the 14th day of May, 2007 (the “Commencement Date”) and shall
terminate on the earlier of (i) May 14, 2014, or (ii) the termination of the
Executive’s employment pursuant to this Agreement. The period commencing as of
the Commencement Date and ending on May 13, 2014 or such later date to which the
term of the Executive’s employment under this Agreement shall have been extended
is hereinafter referred to as the “Employment Term”. The Company shall notify
the Executive at least six (6) months prior to the anniversary of this Amending
agreement of its intentions with respect to renewing the Agreement.”

2. Section 2.1 of the Agreement shall be deleted and replaced with the
following:

“Section 2.1 Base Salary. Effective May 14, 2012, the Executive’s Base Salary
shall be US$425,000. Effective May 14, 2013, the Executive’s Base Salary shall
be US$450,000.”

3. Section 2.3 of the Agreement shall be amended by the addition of the
following language:

“Any unvested options granted to you under the Option Plan shall be cancelled
effective on your Termination Date. In the event of a termination without cause,
any vested options granted to you under the Option Plan will remain available
for exercise for a period of six months following the Termination Date.”

Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this Amending Agreement on this 1st day of February, 2012.

 

IMAX CORPORATION By:   /s/ Robert D. Lister   Name:   Robert D. Lister   Title:
  Senior Exec. Vice President
& General Counsel By:   /s/ G. Mary Ruby   Name:   G. Mary Ruby   Title:   Chief
Administrative Officer
& Corporate Secretary

 

SIGNED, SEALED AND DELIVERED

in the presence of:

    EXECUTIVE: /s/ Tamara R. Steeles     /s/ Joseph Sparacio Witness     Joseph
Sparacio